Citation Nr: 1815188	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-25 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asthma and chronic obstructive pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

Historically, in a March 2005 rating decision, the Veteran was denied service connection for asbestosis.  The Veteran filed a notice of disagreement and perfected his appeal in December 2005.  

The Veteran was scheduled to present testimony at the Board's Central Office in Washington, DC, before a Veterans Law Judge in April 2006.  However, in a March 2006 correspondence, the Veteran withdrew his request to attend the scheduled hearing.  As such, the Board deems the Veteran's request for such a hearing to have been withdrawn.  See 38 C.F.R. § 20.704(d).

Subsequently, the Board denied service connection for asbestosis in a December 2007 decision.  As such, the March 2005 rating decision became final.

Thereafter, the Veteran submitted a claim to reopen for service connection for asbestosis in December 2009.  The claim remained denied in the May 2010 rating decision for lack of new and material evidence.  The Veteran filed a notice of disagreement and perfected his appeal in August 2012.  

In a January 2015 decision, the Board determined, in pertinent part, that new and material evidence had been received to reopen the claim of service connection for a lung disorder and remanded the case for further development.  

In a June 2017 decision, the Board expanded the Veteran's lung disability claim to include his currently diagnosed asthma and COPD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The case was then again remanded for additional development.   

During the pendency of this appeal, the RO, in a December 2017 rating decision, granted service connection for asbestosis with interstitial fibrosis, effective December 8, 2009.  Because the Veteran was awarded a complete grant of the benefits sought with respect to his asbestosis, such claim is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The record shows that the Veteran was most recently represented by John Worman; however in an August 2013 letter, he withdrew his representation of the Veteran.  The Board finds that Mr. Worman properly revoked the representation appointment.  See 38 C.F.R. § 14.631(c).  To date, the Veteran has not submitted documentation appointing a new representative; as such, the Board finds that he wishes to represent himself in this appeal.  

In February 2018, the RO issued a statement of the case with regard to the issue of entitlement to an initial compensable rating for bilateral hearing loss.  To date, the Veteran has not perfected an appeal of such issue.  It is therefore not in appellate status.

FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during his period of active military service where he served a bulk fuel man.

2.  Service connection for asbestosis with interstitial fibrosis is currently in effect.

3.  The Veteran's currently diagnosed COPD and asthma are not related to his active service, including exposure to asbestos.


CONCLUSION OF LAW

The criteria for establishing service connection for a lung disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Relevant here, the claimed lung disabilities of COPD and asthma are not considered chronic diseases as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) do not apply.  See Walker, supra.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 
Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Asbestos Guidelines

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section h (Dec. 13, 2005).  The guidelines in the M21-1 MR provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1MR, IV.ii.2.C.9.b.

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

Analysis

The Veteran seeks service connection for a lung disability, to include asthma and COPD.

Initially, as noted in the Introduction, the Board previously expanded the Veteran's service connection for lung disability claim, due to asbestos exposure, to include his currently diagnosed asthma and COPD.  As the Veteran was subsequently granted service connection for asbestosis with interstitial fibrosis, the Board limits its analysis to the asthma and COPD disabilities.

The medical evidence of record demonstrates that the Veteran is currently diagnosed with asthma and COPD. In this regard, in an April 2015 VA examination, a diagnosis of asthma was confirmed.  Furthermore, in a March 2016 primary care outpatient treatment note, the examiner noted the Veteran was diagnosed with COPD in the 1980s.  Moreover, the examiner in an August 2017 VA examination confirmed a current diagnosis of COPD.  The Board notes that while the objective medical evidence does not show that these conditions fall within the guidelines of asbestos-related diseases, the first element required for direct service connection, the existence of COPD and asthma, is nevertheless met.

With regard to the second element, an in-service incurrence or aggravation of a disease or injury, service treatment records (STRs), including the October 1971 separation examination, are silent for any complaints, treatments or diagnosis of a lung disability during active service, and the Veteran does not assert otherwise.  

The Veteran attributes his lung disability to asbestos exposure during service.  In this regard, in a June 2004 Statement in Support of Claim, the Veteran reported that he was exposed to asbestos in his barracks while stationed at Camp Lejune, in his living quarters while serving aboard the USS Hermatage, and while repairing government vehicles brake lining while assigned to the Bulk Fuel Company.  In addition, the Veteran's DD-214, shows that he served as a bulk fuel man during active duty.  Given the Veteran's MOS as a fuel man, his lay statements, and his service connection for asbestosis, the Board concedes that the Veteran was exposed to asbestos while in service.  Thus, the second element for direct service connection is met.

Accordingly, the dispositive issue in this case is whether there is a causal relationship between the Veteran's currently diagnosed asthma and COPD and his in-service asbestos exposure.

The Veteran was afforded a VA examination in August 2004.  The Veteran reported developing shortness of breath five years prior and receiving treatment, to include, three types of inhalers.  The examiner noted decreased breath sounds throughout both lung fields and diagnosed the Veteran with mild bronchial asthma.  

The Veteran was afforded an additional VA examination in April 2015 and presented with shortness of breath with coughing.  The examiner confirmed a diagnosis of asthma, and opined that the condition was less likely than not related to service as the Veteran did not develop asthma symptoms during military service.

In a March 2016 primary care outpatient progress note, the Veteran complained of increasing shortness of breath.  The examiner noted the Veteran was diagnosed with COPD in the 1980s.

In an August 2017 VA examination, the examiner opined the Veteran's COPD and asthma was less likely than not related to service, as both asthma and COPD were diagnosed post-service, and there was no correlation between those conditions and asbestosis, as they were clinically separate conditions from asbestosis and therefore less likely related to service.

The Veteran, as a layperson, is competent to attest to what he observes or senses, such as a coughing and shortness of breath.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is not competent to diagnose a lung disability or medically relate it to service, as he is not shown to possess the training and expertise to make these determinations.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board finds that the Veteran's lay statements do not constitute competent evidence to relate his current asthma and COPD to service, and are outweighed by the competent medical evidence in this case.

Based on the foregoing, service connection for asthma and COPD is not warranted in this case.  The competent evidence indicates that the Veteran's asthma and COPD did not incur in service, and are not shown to otherwise be related to service.  Moreover, as noted, neither of the disorders is considered asbestos-related disorders.  The preponderance of the evidence is against the Veteran's claim for service connection and it must therefore be denied.

ORDER

Service connection for asthma and COPD is denied.




____________________________________________
S. B. MAYS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


